DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Douglas (3,334,574).
Douglas discloses the invention/method including: a base portion 18 having a first tier 42 having a first outer diameter and a second tier 26 having a second outer diameter less than the first outer diameter; and a content portion 16 extending from the base portion, wherein the content portion includes an inner surface and a plurality of ribs 34 protruding from the inner surface; wherein the base portion and the content portion are monolithic (see Fig. 1); wherein the base portion and the content portion are made of an injection molded plastic (inherently disclosed); first and second opposed partially cylindrical closeout walls 36 and 38 extending from the base portion to the content portion;

Allowable Subject Matter
Claims 12-18 are allowed.
Claims 2-5, 9-11, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724